DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
Per applicant’s request, claims 1 and 16 have been amended. Claims 1-37 are pending and have been considered.

Claim Objections
Claims 1 and 17 are objected to because of the following informalities:  In claims 1 and 17, the last line should read “device’s specifications.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 1, line 8, it is unclear whether “a device conforming to the specifications” is the same or different from “an inference device conforming to the specifications” as recited by line 6. For purposes of examination, Examiner is interpreting them as being the same device.
	Claims 2-9 are rejected for failing to cure the deficiencies of claim 1 upon which they depend.

	Claim 10 recites the limitation "the requirements" in line 11 (the first line of the paragraph starting with “storing”). There is insufficient antecedent basis for this limitation in the claim. Examiner interprets line 11. Additionally, the claim is unclear because it does not mention identifying any requirements when the ANNs are trained. For examining purposes, Examiner interprets lines 11-13 as storing the profiles having characteristics, and “the requirements” in line 11 without “the”.
Claims 11-16 are rejected for failing to cure the deficiencies of claim 10 upon which they depend.
		
	Claim 25 recites the limitations “the characteristics” in line 10 and "the requirements" in line 11 (the second and third line of the paragraph starting with “profiling”). There is insufficient antecedent basis for these limitations in the claim.  For examining purposes, Examiner is interpreting claim 25 as if lines 10 and 11 had not recited the word “the”. 
Claims 26-28 are rejected for failing to cure the deficiencies of claim 25 upon which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-7, 10-14, 17-22, and 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Merity et al. (US 20180336453 A1) in view of Lin et al. (US 20160328644 A1) and Redkar et al. (US 20180276553 A1). 

	Regarding CLAIM 1, Merity teaches: A method for deploying an artificial neural network (ANN), the method comprising:
 generating candidate ANNs (¶ [0036], line 4 and Fig. 4, element 410. Also, Merity teaches that a RNN is a type of ANN in ¶ [0003], last three lines.) for performing an inference task… (¶ [0016], line 4 – “machine translation”)
generating trained ANNs by training the candidate ANNs (¶ [0038], line 4. Also, element 430 in Fig. 4 teaches “Full Training” for the best-ranked networks by compiling their DSL specifications.) to perform the inference task… (¶ [0016], line 4)
determining characteristics describing the trained ANNs’ performance of the inference task (Merity teaches characteristics being “DSL specification” in ¶ [0023], lines 1-5. Performance information includes the evaluations of trained RNNs, as described in ¶ [0038], lines 1-4 and as seen by the evaluation scores in Fig. 4, element 430. Once each RNN have been trained and evaluated on its performance, the characteristics become characteristics describing each trained RNN’s performance.)
storing profiles of the trained ANNs, the profiles reflecting the characteristics of each trained ANN; (The broadest reasonable interpretation of profiles, in light of the specification, includes characteristics of each trained ANN. Merity ¶ [0051], lines 5-8 discloses a training data set comprising trained and evaluated architectures and their corresponding performance scores. Each architecture is defined by its DSL specification, as taught by ¶ [0023], lines 1-5.)
However, Merity does not explicitly teach: performing an inference task based on specifications of a target inference device;
to perform the inference task on an inference device conforming to the specifications;
performance of the inference task on a device conforming to the specifications;
querying the stored profiles based on requirements of an application to select an ANN from among the trained ANNs;
deploying the selected ANN on an inference device conforming to the target inference device specifications.
But Lin teaches: performing an inference task based on specifications of a target inference device; (¶ [0053], lines 1-4 and ¶ [0085], lines 1-7)
on an inference device conforming to the specifications; (“Mobile device” in ¶ [0026] lines 7-8.)
performance of the inference task on a device conforming to the specifications; (“A device” is being interpreted as the inference device, as discussed in the § 112 rejection in this office action. Taught by “mobile device” in ¶ [0026] lines 7-8.)
deploying a model on an inference device conforming to the target inference device specifications. (“Mobile device” in ¶ [0026] lines 7-8.)
Merity and Lin are in the same field of endeavor as the claimed invention, namely, machine learning. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have generated Merity’s candidate RNNs based on current system resources and the performance specifications, as taught by Lin. A motivation for the combination is to convert a model designed for one device to operate on another. (Lin ¶ [0026], lines 4-6)
Although Lin teaches a method of adaptively selecting a configuration for a machine learning process, neither Merity nor Lin explicitly teaches: querying the stored profiles based on requirements of an application to select an ANN from among the trained ANNs;
deploying the selected ANN
	But Redkar teaches: querying the stored profiles based on requirements of an application to select an ANN from among the trained ANNs; (At ¶ [0039], lines 3-8 and ¶ [0052], lines 2-3 and 6-7, Redkar teaches scoring the stored models and selecting one of them based on the score. Redkar teaches the limitation based on requirements of an application in ¶ [0038], lines 1-2, where an application is the chat application 200 in Fig. 2 and in ¶ [0028], lines 4-14.)
deploying the selected ANN (Invoking a model in ¶ [0053], line 2)
	Redkar is in the same field of the claimed invention, namely, machine learning. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed  (Redkar ¶ [0039], lines 1-3)

Regarding CLAIM 2, the combination of Merity, Lin, and Redkar teaches: The method of claim 1, 
	However, neither Merity nor Redkar explicitly teaches: wherein the specifications of the target inference device comprise the architecture, components, bit width, device types, memory structures, memory types, or memory capacity of the target inference device.
	But Lin teaches: wherein the specifications of the target inference device comprise the architecture, components, bit width, device types, memory structures, memory types, or memory capacity of the target inference device. (Lin teaches “device types” in ¶ [0026], lines 3-9.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have generated Merity’s candidate RNNs based on the performance specifications, as taught by Lin. A motivation for the combination is to convert a model designed for one device to operate on another. (Lin ¶ [0026], lines 4-6)

	Regarding CLAIM 3, the combination of Merity, Lin, and Redkar teaches: The method of claim 1, 
	Merity’s Fig. 2 and Lin’s Fig. 3A generally teach applying a neural network to input data to generate output data. However, neither Merity nor Lin explicitly teaches: further comprising: communicating input data to the deployed ANN from the application; generating an output using the deployed ANN; and communicating the output data to the application.
	But Redkar teaches: further comprising: communicating input data to the deployed ANN from the application; (¶ [0029], lines 1-5 and ¶ [0044], lines 1-3.)
generating an output using the deployed ANN; and (all of ¶ [0053])
communicating the output data to the application. (¶ [0030], lines 7-8 and ¶ [0053], last 5 lines)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have input user data, generated output data by the selected model, and returned output data to the user as shown in Redkar’s Fig. 2. A motivation for the combination with Merity and Lin’s system is to answer a user’s query. (Redkar ¶ [0022], last 2 lines)

	Regarding CLAIM 4, the combination of Merity, Lin, and Redkar teaches: The method of claim 1, 
Merity teaches: wherein the characteristics of the trained ANNs comprise a memory capacity requirement, inference time, latency, accuracy, number of layers, type of layer, type of activation function, or ANN topology. (“ANN topology” - ¶ [0023], lines 1-2 and ¶ [0024], lines 1-2)

Regarding CLAIM 5, the combination of Merity, Lin, and Redkar teaches: The method of claim 1, 
However, neither Merity nor Lin explicitly teaches: further comprising receiving, in response to querying the stored profiles, an indication of one or more ANNs having a stored profile that satisfies the requirement.
	But Redkar teaches: further comprising receiving, in response to querying the stored profiles, an indication of one or more ANNs having a stored profile that satisfies the requirement. (¶ [0052], lines 2-3 and 6-7.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have generated a score for each of Redkar’s stored models indicating if a model is compatible. A motivation for the combination is to select a compatible model. (Redkar ¶ [0039], lines 1-3)

Regarding CLAIM 6, the combination of Merity, Lin, and Redkar teaches: The method of claim 1, 
However, neither Merity nor Lin explicitly teaches: wherein the application provides data to the deployed ANN and receives an inference from the deployed ANN based on the data.
But Redkar teaches: wherein the application provides data to the deployed ANN (¶ [0029], lines 1-5)
and receives an inference from the deployed ANN based on the data. (¶ [0030], lines 7-8 and ¶ [0053], last 5 lines)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have sent input data to the model and returned an inference based on the input data, as taught by Redkar. A motivation for the combination with Merity and Lin’s system is to answer a user’s query. (Redkar ¶ [0022], last 2 lines)

Regarding CLAIM 7, the combination of Merity, Lin, and Redkar teaches: The method of claim 1, 
However, neither Merity nor Lin explicitly teaches: wherein the requirements of the application comprise a maximum latency, a maximum time to inference, a maximum memory capacity, a maximum power, or a device constraint.
	However, Redkar teaches: wherein the requirements of the application comprise a maximum latency, a maximum time to inference, a maximum memory capacity, a maximum power, or a device constraint. (A “device constraint” is computing resources at ¶ [0041], lines 3.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected Merity’s RNN based on the available computing resources for processing Redkar’s application, with a motivation to optimize the computing resources. (Redkar ¶ [0041], lines 1-5)

	Regarding CLAIM 10, Merity teaches: A method for generating an artificial neural network (ANN), the method comprising: 
generating candidate ANNs, by the ANN generation device, (¶ [0036], line 4 and Fig. 4, element 410. Also, Merity teaches that a RNN is a type of ANN in ¶ [0003], last three lines.)
generating trained ANNs, by the ANN generation device, by training the candidate ANNs (¶ [0038], line 4. Also, element 430 in Fig. 4 teaches “Full Training” for the best-ranked networks by compiling their DSL specifications.) to perform an inference task; (¶ [0016], line 4 - “machine translation”)
generating profiles of the trained ANNs, wherein the profiles indicate characteristics of the trained ANNs; (The broadest reasonable interpretation of profiles, in light of the specification, includes characteristics of each trained ANN. Merity ¶ [0051], lines 5-8 discloses a training data set comprising trained and evaluated architectures and their corresponding performance scores. Each architecture is defined by its DSL specification, i.e. its characteristics, as taught in ¶ [0023], lines 1-5.)
storing the profiles (¶ [0052], lines 5-6 – “training data set.)
	However, Merity does not explicitly teach: inputting specifications of a target inference device to an ANN generation device;
generating candidate models based on the specifications;
profiles to be queried based on the requirements and to return a profile of one of the trained ANNs having characteristics satisfying requirements of an application, for deployment on a target inference device.
	But Lin teaches: inputting specifications of a target inference device to an ANN generation device; (¶ [0054], lines 1-3)
based on the specifications (¶ [0053], lines 1-4 and ¶ [0085], lines 1-7)
deployment on a target inference device. (“Mobile device” in ¶ [0026] lines 7-8.)
Merity and Lin are in the same field of endeavor as the claimed invention, namely, machine learning. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have generated Merity’s candidate RNNs based on current system resources and the performance specifications, as taught by Lin. A motivation for the combination is to convert a model designed for one device to operate on another. (Lin ¶ [0026], lines 4-6)
Neither Merity nor Lin explicitly teaches: profiles to be queried based on the requirements and to return a profile of one of the trained ANNs having characteristics satisfying requirements of an application, for deployment
But Redkar teaches: profiles to be queried based on the requirements and to return a profile of one of the trained ANNs having characteristics satisfying requirements of an application, (At ¶ [0039], lines 3-8 and ¶ [0052], lines 2-3 and 6-7, Redkar teaches scoring the stored models and selecting one of them based on the score. Redkar teaches the limitation based on the requirements in ¶ [0038], lines 1-2, where an application is the chat application 200 in Fig. 2 and in ¶ [0028], lines 4-14.)
for deployment (Invoking a model in ¶ [0053], line 2)
	Redkar is in the same field of the claimed invention, namely, machine learning. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen one of Merity’s stored RNNs by scoring the stored models and selecting one of them based on constraints of an application, as taught by Redkar, and to have invoked the selected RNN on Lin’s target inference device. A motivation for the combination is to select a compatible model. (Redkar ¶ [0039], lines 1-3)

CLAIM 12, the combination of Merity, Lin, and Redkar teaches: The method of claim 10, 
Merity teaches: wherein the inference task comprises image recognition. (Merity, ¶ [0003], fourth line from the end)

	Regarding CLAIM 17, Merity teaches: A method for deploying an artificial neural network (ANN), the method comprising: 
the profiles reflecting characteristics of a plurality of ANNs trained (The broadest reasonable interpretation of profiles, in light of the specification, includes characteristics of each trained ANN. Merity ¶ [0051], lines 5-8 teaches storing the DSL specification of each trained and evaluated candidate RNN architecture and its respective performance score. Training is taught by ¶ [0038], line 4. Also, element 430 in Fig. 4 teaches “Full Training” for the best-ranked networks by compiling their DSL specifications.) to perform an inference task (¶ [0016], line 4 – “Machine learning”)
However, Merity does not explicitly teach: querying stored profiles, based on requirements of an application, to select an ANN, on an inference device conforming to specifications of a target inference device; and 
deploying the selected ANN on an inference device conforming to the target inference device specifications.
But Lin teaches: perform an inference task on an inference device conforming to specifications of a target inference device; and (Inference device and target inference device are taught by “mobile device” in ¶ [0026] lines 7-8. Specifications is taught by ¶ [0053], lines 1-4 and ¶ [0085], lines 1-7)
deploy the selected model on an inference device conforming to the target inference device specifications. (Inference device and target inference device are taught by “mobile device” in ¶ [0026] lines 7-8. Specifications is taught by ¶ [0053], lines 1-4 and ¶ [0085], lines 1-7)
(Lin ¶ [0026], lines 4-6)
Neither Merity nor Lin explicitly teaches: querying stored profiles, based on requirements of an application, to select an ANN, (At ¶ [0039], lines 3-8 and ¶ [0052], lines 2-3 and 6-7, Redkar teaches scoring the stored models and selecting one of them based on the score. Redkar teaches the limitation based on requirements of an application in ¶ [0038], lines 1-2, where an application is the chat application 200 in Fig. 2 and in ¶ [0028], lines 4-14.) deploying the selected ANN (Invoking a model in ¶ [0053], line 2)
Redkar is in the same field of the claimed invention, namely, machine learning. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen one of Merity’s stored RNNs by scoring the stored models and selecting one of them based on constraints of an application, as taught by Redkar, and to have invoked the selected RNN on Lin’s target inference device. A motivation for the combination is to select a compatible model. (Redkar ¶ [0039], lines 1-3)

Regarding CLAIM 29, Merity teaches: A device for deploying an artificial neural network (ANN) to perform an inference task, the device comprising: 
… the profiles reflecting characteristics of ANNs trained to perform an inference task… (The broadest reasonable interpretation of profiles, in light of the specification, includes characteristics of each trained ANN. Merity ¶ [0051], lines 5-8 teaches storing the DSL specification of each candidate RNN architecture and its respective performance score. Inference tasks are taught by ¶ [0016], line 4.)
an input interface configured to input inference task requirements of an application;
querying circuitry configured to query stored profiles based on the requirements,
perform an inference task on a target inference device; 
the querying circuitry further configured to select an ANN based on the query; and 
deployment circuitry configured to deploy the selected ANN on an inference device conforming to specifications of the target inference device.
	But Lin teaches: perform an inference task on a target inference device; (“Mobile device” in ¶ [0026] lines 7-8.)
… an inference device conforming to specifications of the target inference device. (Inference device and target inference device – “Mobile device” in ¶ [0026] lines 7-8. Specifications – ¶ [0053], lines 1-4 and ¶ [0085], lines 1-7.)
Merity and Lin are in the same field of endeavor as the claimed invention, namely, machine learning. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have generated Merity’s candidate RNNs based on current system resources and the performance specifications, as taught by Lin. A motivation for the combination is to convert a model designed for one device to operate on another. (Lin ¶ [0026], lines 4-6) 
	However, neither Merity nor Lin explicitly teaches: an input interface configured to input inference task requirements of an application;
querying circuitry configured to query stored profiles based on the requirements,
the querying circuitry further configured to select an ANN based on the query; and 
deployment circuitry configured to deploy
an input interface (chat interface 200 in ¶ [0028], lines 5-end) configured to input inference task requirements of an application; (The broadest reasonable interpretation of “inference task requirements” includes a user statement (¶ [0046], line 3) from the chat interface 200.)
querying circuitry configured to query stored profiles based on the requirements, …the querying circuitry further configured to select an ANN based on the query; and (At ¶ [0039], lines 3-8 and ¶ [0052], lines 2-3 and 6-7, Redkar teaches scoring the stored models and selecting one of them based on the score. Redkar teaches the limitation based on the requirements in ¶ [0038], lines 1-2, where an application is the chat application 200 in Fig. 2 and in ¶ [0028], lines 4-14.)
deployment circuitry configured to deploy the selected model (Invoking a model in ¶ [0053], line 2)
Redkar is in the same field of the claimed invention, namely, machine learning. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have input a chosen one of Merity’s stored RNNs by scoring the stored models and selecting one of them based on user input of an application, as taught by Redkar, and to have invoked the selected RNN on Lin’s target inference device. A motivation for the combination is to select a compatible model. (Redkar ¶ [0039], lines 1-3)

	Regarding CLAIM 31, the combination of Merity, Lin, and Redkar teaches: The device of claim 29, 
However, neither Merity nor Lin explicitly teaches: wherein querying the stored profiles comprises matching the requirements to characteristics of the trained ANNs.
	But Redkar teaches: wherein querying the stored profiles comprises matching the requirements to characteristics of the trained ANNs. (¶ [0048], lines 1-3)
 (Redkar ¶ [0039], lines 1-3)

Claims 11, 13, and 14 are rejected for the reasons set forth in the rejections of claim 2, 4, and 7, respectively.
	Claims 18-19 are rejected for the reasons set forth in the rejections of claims 2-3, respectively.
Claims 20-22 are rejected for the reasons set forth in the rejections of claims 5-7, respectively.
Claims 30 and 32-34 are rejected for the reasons set forth in the rejections of claims 2 and 4-6, respectively.

Claims 8-9, 15-16, 23-24, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Merity et al. (US 20180336453 A1) in view of Lin et al. (US 20160328644 A1), Redkar et al. (US 20180276553 A1), and Huang et al. (US 20190180170 A1).

	Regarding CLAIM 8, the combination of Merity, Lin, and Redkar teaches: The method of claim 1,
	However, Merity, Lin, and Redkar do not explicitly teach: wherein deploying the selected ANN on the inference device comprises loading the selected ANN into at least one memory of the inference device.
	But Huang teaches: wherein deploying the selected ANN on the inference device comprises loading the selected ANN into at least one memory of the inference device. (¶ [0138], lines 1-10)
Huang is in the same field of endeavor as the claimed invention, namely hardware for neural networks. Therefore, it would have been obvious to one of ordinary skill in the art before the effective (Huang ¶ [0004], lines 5-end)

	Regarding CLAIM 9, the combination of Merity, Lin, Redkar, and Huang teaches: The method of claim 8, 
However, neither Merity, Lin, nor Redkar explicitly teaches: wherein the memory into which the selected ANN is loaded is determined based on the profile of the selected ANN.
But Huang teaches: wherein the memory into which the selected ANN is loaded is determined based on the profile of the selected ANN. (The BRI of “profile” includes the layers of the neural network. Huang teaches this limitation at ¶ [0138], lines 1-10.)

	Claims 15-16 are rejected for the reasons set forth in the rejections of claims 8-9, respectively.
	Claims 23-24 are rejected for the reasons set forth in the rejections of claims 8-9, respectively.
	Claims 36-37 are rejected for the reasons set forth in the rejections of claims 8-9, respectively.

Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Merity et al. (US 20180336453 A1) in view of Dirac et al. (U.S. Patent 10,102,480) and Redkar et al. (US 20180276553 A1).

	Regarding CLAIM 25, Merity teaches: A device for generating an artificial neural network (ANN), the device comprising:
processing circuitry configured to generate candidate ANNs (¶ [0036], line 4 and Fig. 4, element 410. Also, Merity teaches that a RNN is a type of ANN in ¶ [0003], last three lines.)
processing circuitry configured to generate trained ANNs by training the candidate ANNs (¶ [0038], line 4. Also, element 430 in Fig. 4 teaches “Full Training” for the best-ranked networks by compiling their DSL specifications.) to perform an inference task; (¶ [0016], line 4 – “machine translation”)
-6-6866260.1Applicant(s): Advanced Micro Devices, Inc.Application No.: 16/023,638profiling circuitry configured to generate profiles of the trained ANNs which reflect the characteristics of each trained ANN, and to store the profiles (The broadest reasonable interpretation of profiles, in light of the specification, includes characteristics of each trained ANN. Merity ¶ [0051], lines 5-8 teaches storing the DSL specification of each candidate RNN architecture and its respective performance score.)
	However, Merity does not explicitly teach: an input interface configured to input specifications of a target inference device; 
store profiles to be queried based on the requirements and to return a profile of one of the trained ANNs having characteristics satisfying requirements of an application, for deployment on a target inference device.
But Dirac teaches: an input interface configured to input specifications of a target inference device; (C. 7, L. 43-44 and 46-47 teaches programmatic interfaces for submitting requests, and C. 19, L. 33-37 teaches the requests may contain specifications.)
generate candidate models based on the specifications; (C. 19, L. 33-37)
to return a profile of one of the trained ANNs having characteristics satisfying requirements of an application, (C. 19, L. 9 teaches requirements by “desired model quality targets”. An application is broadly interpreted as running the model with input data, output data, and optional parameters in C. 19, L. 5 and 7-8) for deployment on a target inference device. (C. 19, L. 32-33 and L. 37-38)
	Dirac is in the same field of endeavor as the claimed invention, namely, machine learning. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date  (C. 3, L. 25-29)
Dirac in C. 4, L. 30-31 teaches an entity type may be queried (where a model is entity type model, see C. 4, L. 33 and 40), but Dirac not explicitly teach querying based on requirements of an application. Neither Merity nor Dirac explicitly teaches: store profiles to be queried based on the requirements 
	But Redkar teaches: store profiles to be queried based on the requirements (“The requirements” is interpreted as requirements of an application. At ¶ [0039], lines 3-8 and ¶ [0052], lines 2-3 and 6-7, Redkar teaches scoring the stored models and selecting one of them based on the score. Redkar teaches the limitation based on requirements [of an application] in ¶ [0038], lines 1-2, where an application is the chat application 200 in Fig. 2 and in ¶ [0028], lines 4-14.)
Redkar is in the same field of the claimed invention, namely, machine learning. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen one of Merity’s stored RNNs by scoring the stored models and selecting one of them based on constraints of an application, as taught by Redkar, A motivation for the combination is to select a compatible model. (Redkar ¶ [0039], lines 1-3)
	
Regarding CLAIM 26, the combination of Merity, Dirac, and Redkar, teaches: The device of claim 25, 
However, neither Merity nor Redkar explicitly teaches: wherein the specifications of the target inference device comprise the architecture, components, bit width, device types, memory structures, memory types, or memory capacity of the target inference device.
 wherein the specifications of the target inference device comprise the architecture, components, bit width, device types, memory structures, memory types, or memory capacity of the target inference device. (Dirac teaches “hardware architecture” in C. 19, L. 35)

	Regarding CLAIM 27, the combination of Merity, Dirac, and Redkar teaches: The device of claim 25, 
	Merity teaches: wherein the characteristics of the trained ANNs comprise a memory capacity requirement, inference time, latency, accuracy, number of layers, type of layer, type of activation function, or ANN topology. (“ANN topology” - ¶ [0023], lines 1-2 and ¶ [0024], lines 1-2)

	Regarding CLAIM 28, the combination of Merity, Dirac, and Redkar teaches: The device of claim 25, 
Dirac teaches requirements of “desired model quality targets”. However, neither Merity nor Dirac explicitly teaches: wherein the requirements of the application comprise a maximum latency, a maximum time to inference, a maximum memory capacity, a maximum power, or a device constraint.
But Redkar teaches: wherein the requirements of the application comprise a maximum latency, a maximum time to inference, a maximum memory capacity, a maximum power, or a device constraint. (A “device constraint” is computing resources at ¶ [0041], lines 3.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected Merity’s RNN based on the available computing resources for processing the application of Dirac or Redkar, with a motivation to optimize the computing resources. (Redkar ¶ [0041], lines 1-5)


Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Merity et al. (US 20180336453 A1) in view of Lin et al. (US 20160328644 A1), Redkar et al. (US 20180276553 A1), and Dirac et al. (U.S. Patent 10,102,480).


	Regarding CLAIM 35, the combination of Merity, Lin, and Redkar teaches: The device of claim 29, 
	Although Redkar teaches chat interface 200 for inputting user statements, neither Merity, Lin, nor Redkar explicitly teaches: wherein the requirements of the application comprise a maximum latency, a maximum time to inference, a maximum memory capacity, a maximum power, or a device constraint.
	However, Dirac teaches: wherein the requirements of the application comprise a maximum latency, a maximum time to inference, a maximum memory capacity, a maximum power, or a device constraint. (Dirac, in C. 7, L. 43-44 and 46-47, teaches a programmatic interface for submitting requests. Dirac, in C. 19, L. 34-36, teaches the request may specify the type of byte code or the hardware architecture on which the model is to be run. The BRI of “a device constraint” include the type of byte code or the hardware architecture on which the model is to be run.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have specified, via Dirac’s programmatic interface, the type of byte code and/or the hardware architecture on which Merity’s RNN is to be run. A motivation for the combination is to guide users who are not experts in machine learning to start using machine learning best practices relatively quickly. (C. 3, L. 25-29)

Response to Arguments
	Examiner will respond to the remarks and claim amendments filed 10/04/2021. 

Objections to the Specification (Remarks p. 10): On the PTOL-326 filed 06/04/2021, checkbox 10 for an objection to the specification was improperly marked. This objection has been withdrawn. 

Claim Objections (Remarks p. 10): The objection to claim 1 has been withdrawn due to the claim amendments.

Claim Interpretation (Remarks pp. 10-11): Applicant’s arguments have been fully considered and are persuasive. Independent claims 25 and 29 and their dependent claims 26-28 and 30-37 are no longer being interpreted under 35 U.S.C. § 112(f). 

Claim Rejection Under 35 U.S.C. § 112 (Remarks pp. 11-12): The rejection of claim 16 under 35 U.S.C. § 112(b) has been withdrawn due to the claim amendments. Regarding the claim interpretation of claims 25-37, Applicant’s arguments have been fully considered and are persuasive. The claim rejections of claims 25-37 under 35 U.S.C. § 112(b) have been withdrawn

Claim Rejection Under 35 U.S.C. § 103 (Remarks pp. 12-16): Applicant argued against the office action’s prior art mappings for the Claim 1 limitations “candidate ANNs” and “specifications of a target device.”

Applicant’s Argument #1 – Network candidates (Remarks pp. 12-14)
On pp. 12-13, Applicant copies a portion of the rejection for claim 1.  At the top of p. 13, Applicant states: “NOTE: Yang refers to network proposals, not network candidates”. From pp. 13-14, the portion of Yang cited in the rejection, Fig. 1, and Algorithm 1 are copied. On p. 16, Applicant argues for the rejection to be withdrawn for claims 1-37. 
Examiner’s Response #1 – Network candidates
Applicant’s arguments with respect to the rejections of claims 1-37 under 35 U.S.C. 103 have been fully considered and are persuasive. Yang does not explicitly teach generating a plurality of models and then training them as required by independent claims 1, 10, 17, 25, and 29. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection of claims 1, 10, 17, and 29 is made in view of Merity, Lin, and Redkar. A new ground of rejection of claim 25 is made in view of Merity, Dirac, and Redkar.

Applicant’s Argument #2 – Device specifications (Remarks p. 15)
	On p. 15, Applicant states: “It appears to be argued that Resource Budget Bud of Yang corresponds to ‘…specifications of a target inference device…’ as in claim 1” and has copied a portion of page 4 of Yang which describes the Resource Budget Bud. Furthermore, Applicant argues: “Resource Budget Bud is a metric for resource consumption that is used as an optimization constraint. Resource Budget Bud is not described as a specification of a target device.”
Examiner’s Response #2 – Device specifications (Remarks p. 15)
Applicant’s arguments with respect to claims 1-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dong et al. (“DPP-Net: Device-aware Progressive Search for Pareto-optimal Neural Architectures”) teaches an efficient search algorithm to find various network architectures at the Pareto 
Hsu et al. (“MONAS: Multi-Objective Neural Architecture Search using Reinforcement Learning”) teaches a system that consider both prediction accuracy and power consumption when exploring neural architectures. MONAS effectively explores the design space and searches for architectures satisfying the given requirements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher H. Jablon whose telephone number is (571)270-7648. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHER H. JABLON/Examiner, Art Unit 2127        

/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126